DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CA on 2020-05-23. It is noted, however, that applicant has not filed a certified copy of the 3081278 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15, 26-27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-15, 26-27, the scope of the claims is unclear due to positive recitation of the pressure vessel which fails to limit the parent claim which is directed to a closure device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-21, 26-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2018/0010724 to Kozak.
Regarding claim 1, Kozak discloses a closure device (10) for a pressure vessel or pipeline, the closure device comprising a hub (11) comprising a central opening capable of corresponding to an opening in the pressure vessel or pipeline, a door (21) capable of contacting the hub and close access to the hub central opening, a hinge assembly (31) operatively coupled the door to the hub, a split annular ring assembly operatively coupled attached to the hub and further comprising opposing ring sections (41, 42) configured to move between an open position to a closed position, the opposing ring sections each comprising an inner channel (143) capable of engaging corresponding flange elements (14, 22) disposed on both door and hub, an actuating mechanism (60) configured to cause split annular ring assembly to engage flange elements thereby fastening door to hub, a locking pin (80) configured to inhibit movement of the actuating mechanism when the actuating mechanism in locked position, locking pin capable of not being removed from the actuating mechanism (¶0009, ¶0018), pressure alert assembly (70) operatively coupled to the hub, pressure alert assembly capable of inhibit movement of the locking pin when actuating mechanism is in locked position (¶0011).
Regarding claim 2, Kozak further discloses seal disposed between door and hub (¶0012).
Regarding claim 3, Kozak further discloses hinge assembly further comprising upper and lower blocks, upper and lower flange plates, hinge shaft and hinge adjustment assembly (¶0014).
Regarding claim 4, Kozak further discloses hinge shaft comprising an axis as recited (¶0015).
Regarding claim 5, Kozak further discloses actuating mechanism comprising blocks, toggle linkages and through-holes as recited (¶0016).
Regarding claim 7, Kozak further discloses the pressure alert assembly comprising a stem housing, threaded bushing, third longitudinal through-hole as recited (¶0020).
Regarding claim 8, Kozak further discloses locking pin disposed in the through-holes and capable of being clear of the radial hole when fully inserted into the through holes whereby pressure alert stem prevents removal of the locking pin as recited (¶0021).
Regarding claim 9, Kozak further discloses wherein the interrupted thread capable of closing off communication to the interior of the vessel/pipeline as recited (¶0022).
Regarding claim 10, Kozak further discloses pressure alert stem comprising a tee-shaped handle (¶0023).
Regarding claim 11, Kozak further discloses pressure alert assembly comprising a key lock assembly as recited (¶0024).
Regarding claim 12, Kozak further discloses hinge assembly comprising upper and lower bearing blocks, vertical hinge shaft, hinge arm, stop collars, hinge adjustment assembly as recited (¶0025).
Regarding claim 13, Kozak further discloses hinge adjustment assembly configured to maniupulat a parallel and concentric position of the door relative to the hub, hinge adjustment assembly can support the door, upper and lower bearing blocks (33, 34) further comprising opposite screws (141-144), wherein rotating the screws aligns axis of door relative to axis of hub colinearly in closed position (¶0073).
Regarding claims 14-15, as best understood, Kozak further discloses hub welded/bolted to pressure vessel (¶0013).
Regarding claim 16, Kozak discloses closure device (10) comprising a hub (11) comprising a central opening configured to correspond to an opening in a pressure vessel or pipeline, the hub further comprising a concentric recess (129) disposed around the central opening, a door (21) configured to contact the hub and close access to the hub central opening, door further comprising a concentric protrusion (128) configured to seat within the concentric recess when the door is fastened to hub, a hinge assembly (31) operatively coupling door to hub, a split annular ring assembly attached to hub and comprising opposing ring sections (41, 42) configured to move between open to closed position, opposing ring sections each comprising inner channel (143) configured to engage corresponding flange elements (14, 22) disposed on both door and hub, actuating mechanism (60) configured to cause the split annular ring assembly to engage the flange elements thereby fastening the door to hub, o-ring seal groove (127) disposed concentrically on the door, seal groove further comprising an o-ring seal (25) disposed therein.
Regarding claim 17, Kozak further discloses concentric protrusion (128) configured to maintain contact with concentric recess when system pressure within hub urges the door away from hub when the door is fastened to hub (¶0087).
Regarding claim 18, Kozak further discloses locking pin (80) configured to inhibit movement of actuating mechanism when actuating mechanism is in locked position, locking pin configured not to be removed from the actuating mechanism (¶0009, ¶0018).
Regarding claim 19, Kozak further discloses o-ring seal (25) comprises elastomer (¶0064).
Regarding claim 20, Kozak further discloses seal groove (127) comprising a diameter less than that of concentric protrusion (128) (Fig 17).
Regarding claim 21, Kozak further discloses seal groove (127) adjacent concentric protrusion (128, Fig 17).
Regarding claims 26-27, as best understood, Kozak further discloses hub welded/bolted to pressure vessel (¶0013).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of US 2016/0201825 to O’Brien.
Regarding claim 6, Kozak further discloses locking pin (80) comprising a cylindrical pin comprising a diameter substantially corresponding to longitudinal through holes of the blocks and toggle linkages (Fig 16, ¶0017), a locking pin handle shaft (85) comprising first and second ends, first end operatively coupled to cylindrical pin, locking handle shaft substantially perpendicular to cylindrical pin (Fig 16).  Kozak does not teach a locking pin handle coupled to second end.  O’Brien discloses a locking pin (Fig 1) and in particular discloses a locking pin handle (22) coupled to a shaft (26) (Fig 3).  One of ordinary skill in the art would have found it obvious to incorporate a handle to the Kozak locking pin on the second end of the shaft as suggested by O’Brien in order to facilitate handling of the pin.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of US 2015/0059445 to Tragsdorf et al. (Tragsdorf).
Regarding claim 22, Kozak discloses the device of claim 16 but does not teach the seal groove trapezoidal in cross-section.  However, Tragsdorf discloses a container closure assembly (Fig 1) and in particular discloses a seal groove (9) trapezoidal in shape (Fig 3-4).  One of ordinary skill in the art would have found it obvious to change the shape of the seal groove of Kozak to be trapezoidal as suggested by Tragsdorf in order to facilitate sealing of different shape seals.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozak in view of US Patent No. 4,108,327 to Shonerd et al. (Shonerd).
Regarding claim 23, Kozak discloses the closure device of claim 16 but does not teach a passageway providing communication between the seal groove and central opening when door is fastened to hub.  However, Shonerd discloses a closure device (Fig 4) and in particular discloses a passageway (at 26) providing communication between seal groove (30) and outside of the hub (12).  One of ordinary skill in the art would have found it obvious to incorporate a passageway or gap in between door and hub as suggested by Shonerd in order to maintain distance between the two parts to prevent deterioration.
Regarding claim 24, the modified Kozak teaches the closure device of claim 23 and further discloses at least one bypass groove (at 16, Shonerd) providing communication between seal groove and passageway.
Regarding claim 25, Kozak discloses the closure device of claim 16 but does not teach a bypass groove providing communication between the seal groove and central opening when door is fastened to hub.  However, Shonerd discloses a closure device (Fig 4) and in particular discloses a bypass groove (at 16) providing communication between seal groove (30) and outside of the hub (12).  One of ordinary skill in the art would have found it obvious to incorporate a bypass groove in between door and hub as suggested by Shonerd in order to maintain distance between the two parts to prevent deterioration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735